DETAILED ACTION
This action is in response to the Amendment dated 09 August 2022.  Claims 1, 8, 9, 11-13 and 16-20 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 April 2022 and 25 July 2022 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Based on applicant’s amendment, the claim objection of claim 13 is withdrawn.

Examiner’s Comments Regarding 35 U.S.C. 101
Independent claims 1, 13 and 19 are directed to a judicial exception as the claimed invention falls into the “Mental Processes” grouping of abstract ideas (Step 2A – Prong 1).  However, the claim as a whole appears to integrate the judicial exception into a practical application (Step 2A – Prong 2), similar to “a particular way of programming or designing software to create menus”, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016).  See MPEP 2106.05(a) – improvement to the functioning of a computer or to any other technology or technical field.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al. (US 2018/0365025 A1) in view of Chouinard et al. (US 2010/0083232 A1).

As for independent claim 1, Almecija teaches a method comprising:
identifying, using an artificial intelligence algorithm, a dynamic array of skill levels of a user across a plurality of technologies, software tools and components related to one or more aspects [(e.g. see Almecija paragraphs 0041, 0043, 0050, 0072) ”user experience system 104, through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time … there may be a sliding scale where the selection is along a scale from beginner on one end and advanced on another, like a score from 1 to 100 in an example. In alternate embodiments, a certain number of options are available, such as beginner, moderate, and advanced. The selection can be made automatically by the user experience determination component 144 … At step 604, user experience system 104 retrieves additional characteristics. These characteristics may be about the technology used in the system … One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options. Another example user interface would be a piece of digital artwork being developed by the user. This can be displayed while the buttons would allow for creation and editing tools. Many types of user interfaces exist across various platforms and technologies. These examples are not meant to be limiting to any certain user interface type”]. Examiner notes that the user experience determination component (e.g. AI) can place the user into at least a beginner, moderate or advanced skill level for each specific software application where each software application can be from a different technology (e.g. medical, digital art) with different software tools (e.g. UI for CT/MRI review, UI for artwork creation) containing different components (e.g. buttons for medical analysis, buttons for editing digital artwork).
monitoring user activity within the integrated platform via one or more interaction channels [(e.g. see Almecija paragraphs 0051, 0086) ”the user experience determination component determines a user experience level based on many factors, such as historical usage of the user interface, user profile, current usage, and other factors discussed herein, especially in regards to FIG. 5 and FIG. 7. A pattern of a user's activity can be compared with patterns of other beginner, moderate, and advanced users for various group activities and the system can continue to learn and change the relative grouping through user experience learning component 142 … First input factors in factor 702 layer relate to the current usage of the user interface, as referenced above. The system registers buttons clicked, screens interacted (mouse or touch interactions with the screens in an embodiment)”].
identifying, based on the user activity and the skill level of the user, customizations within the integrated platform and generating a personalized experience within the integrated platform based on the customizations [(e.g. see Almecija paragraphs 0046, 0047, 0073 and Figs. 3 and 4) ”At step 612, user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more … At step 614, user experience system 104, through UI output component 150 in an embodiment, outputs the adapted UI to user IO 102 … FIG. 4 shows a user interface that may be presented to a less experienced user, according to an embodiment. A less experienced user may prefer a simplified version of a user interface with only the images and options that they are most likely to need next. A less experienced user may not care to know the advanced features of a software application and may be using the application a few times to complete a straight forward task. Thus, the it is sometimes valuable to provide a simpler adapted user interface in some scenarios. Advanced features are generally still available to the simplified user interface of FIG. 4, but are likely found in a sub-menu and not directly on the screen as compared with FIG. 3. Thus, the user interface for an experienced user (FIG. 3) adapts and outputs a user interface with more buttons than the user interface for the less experienced, or beginner, user (FIG. 4)”].

Almecija does not specifically teach of an industrial automation project.  However, in the same field of invention, Chouinard teaches:
of an industrial automation project [(e.g. see Chouinard paragraph 0006) ”support rapid software development for a control and industrial automation platform”].  Examiner notes that Chouinard shows the customization of an interface in applicant’s intended use field of “industrial automation.”
Therefore, considering the teachings of Almecija and Chouinard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add of an industrial automation project, as taught by Chouinard, to the teachings of Almecija because it provides an interface development platform that is tailored to the needs of control systems designers (e.g. see Chouinard paragraph 0006).

As for independent claim 2, Almecija and Chouinard teach the method as described in claim 1 and Almecija further teaches:
wherein the user activity includes interactions with a voice assistant [(e.g. see Almecija paragraphs 0102, 0106) ”The user profile can include that user's interactions with other user interfaces. This can include how often they use voice interfaces and digital assistants, mouse and screen user interfaces, touch user interfaces, and other types of user interfaces. For example, if the person has eight voice controlled virtual assistant speakers around their house, the system can bias towards providing a voice controlled adaptive user interface … the user experience system 104 changes the UI paradigm. In this specific example, the change is from a screen based user interface with buttons that can be touched or clicked to a voice/audio based user interface where a user would speak with and hear the user interface”].

As for independent claim 6, Almecija and Chouinard teach the method as described in claim 1, but Almecija does not specifically teach wherein the customizations include presentation assistance channels based on a lifecycle phase of the industrial automation project.  However, Chouinard teaches:
wherein the customizations include presentation assistance channels based on a lifecycle phase of the industrial automation project [(e.g. see Chouinard paragraphs 0025, 0057) ”Automation models to facilitate software development in a controls environment. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions. Such features include version control components 110 to allow revision control of software … The startup navigation window 540 fills the client design area with a "web-page" style pane that enumerates shortcuts on the last opened solutions, projects, documents, other shortcuts to create new designs and other designating "how-to" help topics … Human machine interface (HMI) support is provided at 114 along with a language dictionary 118 … search tools 178 … Library and property configurations are provided at 186-196”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 7, Almecija and Chouinard teach the method as described in claim 6 and Almecija further teaches:
wherein the assistance channels include a chat window [(e.g. see Almecija paragraphs 0045, 0090) ”If a user uses help menus frequently or clicks buttons just to learn what they do, user experience determination component 144 may rate them as a user with a higher desire to learn. The system may then provide further video, text, or image help and hints to further that user's developments when the UI is adapted for that user … if the user is using the help menu a lot or is asking a friend how to complete a task (as can be detected via audio input or via the instant messages being sent on the computer)”].

Almecija does not specifically teach a knowledge database, user manuals, or a search engine.  However, Chouinard teaches:
a knowledge database, user manuals, or a search engine [(e.g. see Chouinard paragraph 0025) ”Human machine interface (HMI) support is provided at 114 along with a language dictionary 118 … search tools 178 … Library and property configurations are provided at 186-196”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 8, Almecija and Chouinard teach the method as described in claim 1 and Almecija further teaches:
wherein identifying the dynamic array of skills level of the user includes ingesting, by the artificial intelligence algorithm, user activity, human resource data of a company, cross platform files from other user in the same industry, historical sales records, and maintenance records [(e.g. see Almecija paragraphs 0052, 0066, 0085, 0086, 0091 and Fig. 7) ”Rating 706 layer takes in grouping outputs and provides ratings for the user's experience level … FIG. 7 shows a neural network for grouping, rating, and adaptive output type, according to an embodiment. FIG. 7 shows neural network 700 with neural nodes for dynamic computer learning using factors 702, groupings 704, and ratings 706 to produce adaptive UI output type 708 … First input factors in factor 702 layer relate to the current usage of the user interface, as referenced above. The system registers buttons clicked, screens interacted (mouse or touch interactions with the screens in an embodiment) … if a user is listed as a technical programmer in their profile, they may be ranked higher in user interface experience level versus another user who is listed as a salesperson in their profile. Such a profile could be the UI profile in user UI profile store 146 or their job title such as in HR component 126 … Hint box 1510 informs the user that “Based on other users in your field, you may consider adjusting contrast next to improve the medical understanding of the image.” … how often a user uses the “undo” button to fix an error they made using the program. This user may be grouped as a “beginner” user”].

As for independent claim 9, Almecija and Chouinard teach the method as described in claim 1 and Almecija further teaches:
wherein at least one skill level of the dynamic array of skill levels of the user varies across a lifecycle phase of the industrial automation project [(e.g. see Almecija paragraphs 0043, 0050) ”This can be a simple selection of a beginner user experience level user interface or advanced user interface in some embodiments. In alternate embodiments, there may be a sliding scale where the selection is along a scale from beginner on one end and advanced on another, like a score from 1 to 100 in an example. In alternate embodiments, a certain number of options are available, such as beginner, moderate, and advanced. The selection can be made automatically by the user experience determination component 144 … User experience learning component 142 learns and groups individuals across all of the various software applications and over time”].

As for independent claim 11, Almecija and Chouinard teach the method as described in claim 1 and Almecija further teaches:
wherein the customizations include enabling or disabling one or more features within software tools or applications hosted by the integrated platform [(e.g. see Almecija paragraphs 0046, 0073 and Figs. 3 and 4) ”FIG. 4 shows a user interface that may be presented to a less experienced user, according to an embodiment. A less experienced user may prefer a simplified version of a user interface with only the images and options that they are most likely to need next. A less experienced user may not care to know the advanced features of a software application and may be using the application a few times to complete a straight forward task. Thus, the it is sometimes valuable to provide a simpler adapted user interface in some scenarios. Advanced features are generally still available to the simplified user interface of FIG. 4, but are likely found in a sub-menu and not directly on the screen as compared with FIG. 3. Thus, the user interface for an experienced user (FIG. 3) adapts and outputs a user interface with more buttons than the user interface for the less experienced, or beginner, user (FIG. 4) … At step 612, user experience system 104, through UI adaptive component 148 in an embodiment, adapts a user interface per user experience level and/or assigned grouping. Adapting the user interface can mean re-sizing the screen, changing the layout, reducing or adding buttons, changing menus, altering what content is shown, changing fonts, changing paradigms (e.g. visual to audible), changing icons, re-arranging UI assets, and more”].

As for independent claim 13, Almecija and Chouinard teach a system.  Claim 13 discloses substantially the same limitations as claim 1 and 6.  Therefore, it is rejected with the same rational as claim 1 and 6.

As for dependent claim 16, Almecija and Chouinard teach the system as described in claim 13; further, claim 16 discloses substantially the same limitations as claims 6 and 7.  Therefore, it is rejected with the same rational as claims 6 and 7.

As for dependent claim 17, Almecija and Chouinard teach the system as described in claim 13; further, claim 17 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 18, Almecija and Chouinard teach the system as described in claim 13; further, claim 18 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 19, Almecija and Chouinard teach a computer-readable medium.  Claim 19 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claims 3-5, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al. (US 2018/0365025 A1) in view of Chouinard et al. (US 2010/0083232 A1), as applied to claim 1 above, and further in view of Haze et al. (US 2020/0082815 A1).

As for independent claim 3, Almecija and Chouinard teach the method as described in claim 2, but do not specifically teach further comprising: analyzing the interactions with the voice assistant, identifying a native language of the user, and determining whether the native language of the user is different than a language model currently in use with the integrated platform.  However, in the same field of invention, Haze teaches:
further comprising: analyzing the interactions with the voice assistant [(e.g. see Haze paragraphs 0016, 0018) ”Voice input can be obtained in real-time as a user is speaking or can be pre-recorded audio. In some implementations, audio recordings can be obtained from a user's use of IoT (Internet of Things) devices, electronic assistant devices, voice-input spoken into smart phones, or other recordings … a match score can be computed between a speaker's voice or text input and each of multiple language fingerprints”].
identifying a native language of the user [(e.g. see Haze paragraph 0016) ”A language that has a fingerprint with a highest match score can be identified as a likely native language for the speaker”].
determining whether the native language of the user is different than a language model currently in use with the integrated platform [(e.g. see Haze paragraph 0036) ”The recommendation system 102 can determine, based on a native language determined for the user differing from a previous language associated with the user … a newly-determined language may differ from a language previously determined for the user by the machine-learning engine 132”].
Therefore, considering the teachings of Almecija, Chouinard and Haze, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising: analyzing the interactions with the voice assistant, identifying a native language of the user, and determining whether the native language of the user is different than a language model currently in use with the integrated platform, as taught by Haze, to the teachings of Almecija and Chouinard because sales can be improved based on automatic determination of a user's native language (e.g. see Haze paragraph 0006).

As for independent claim 4, Almecija, Chouinard and Haze teach the method as described in claim 3, but Almecija and Chouinard do not specifically teach further comprising automatically switching the language model currently in use with the integrated platform to the native language of the user.  However, Haze teaches:
further comprising automatically switching the language model currently in use with the integrated platform to the native language of the user [(e.g. see Haze paragraph 0017) ”Once a native language has been identified, outputs of a system can be tailored for the user, based on the identified language. System appearance and content can be altered to correlate with the identified native language”].
The motivation to combine is the same as that used for claim 3.

As for independent claim 5, Almecija, Chouinard and Haze teach the method as described in claim 3, but Almecija and Chouinard do not specifically teach further comprising identifying a potential language barrier due to difference in the language model and the native language and temporarily presenting a portion of content in the native language of the user.  However, Haze teaches:
further comprising identifying a potential language barrier due to difference in the language model and the native language and temporarily presenting a portion of content in the native language of the user [(e.g. see Haze paragraphs 0013, 0014, 0017) ”When people who natively speak a given language (referred within as a “mother tongue”) speak in another non-native language, they tend to make grammatical mistakes in a similar and consistent manner as other speakers of the mother tongue. For example, grammar and sentence structure used when speaking the other language may resemble that of their mother tongue in cases when the grammars of the two languages diverge. Additionally, literal translations of native phrases can lead to idiomatic mistakes in the non-native language … Not all native speakers of a given language A will make the same mistakes when speaking a non-native language B, but over a body of speakers, certain mistakes may be common, and each mistake, when identified and recognized as being in the fingerprint, can be an indicator that a given speaker's mother tongue is actually language A … Once a native language has been identified, outputs of a system can be tailored for the user, based on the identified language. System appearance and content can be altered to correlate with the identified native language”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 14, Almecija and Chouinard teach the system as described in claim 13; further, claim 14 discloses substantially the same limitations as claims 2 and 3.  Therefore, it is rejected with the same rational as claims 2 and 3.

As for dependent claim 15, Almecija, Chouinard and Haze teach the system as described in claim 14; further, claim 15 discloses substantially the same limitations as claims 4 and 5.  Therefore, it is rejected with the same rational as claims 4 and 5.

As for dependent claim 20, Almecija and Chouinard teach the medium as described in claim 19; further, claim 20 discloses substantially the same limitations as claims 3 and 5.  Therefore, it is rejected with the same rational as claims 3 and 5.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al. (US 2018/0365025 A1) in view of Chouinard et al. (US 2010/0083232 A1), as applied to claim 1 above, and further in view of Seubert et al. (US 2008/0120129 A1).

As for independent claim 10, Almecija and Chouinard teach the method as described in claim 9, but do not specifically teach wherein the lifecycle phase of the industrial automation project includes a presale phase or a post-sale phase.  However, in the same field of invention, Seubert teaches:
wherein the lifecycle phase of the industrial automation project includes a presale phase or a post-sale phase [(e.g. see Seubert paragraph 4374) ”The GDT can be used in Presales in order to assign an opportunity to the sales cycle. The individual phases of the cycle can be determined depending on the sales cycle”].
Therefore, considering the teachings of Almecija, Chouinard and Seubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the lifecycle phase of the industrial automation project includes a presale phase or a post-sale phase, as taught by Seubert, to the teachings of Almecija and Chouinard because it allows the display of data involving business objects and interfaces in a user-friendly form based on the user context and the displayed data (e.g. see Seubert paragraph 0519).

As for independent claim 12, Almecija and Chouinard teach the method as described in claim 11, but do not specifically teach wherein the software tools or applications hosted by the integrated platform include a bill of materials builder to generate an initial design and quote, a studio suite to allow customization of specific components, and a repair manager to process maintenance requests.  However, Seubert teaches:
wherein the software tools or applications hosted by the integrated platform include a bill of materials builder to generate an initial design and quote, a studio suite to allow customization of specific components, and a repair manager to process maintenance requests [(e.g. see Seubert paragraphs 0093, 0525, 0765, 1319, 5413) ”Released Execution Production Model a released version of a production model that contains the production bill of operations and production bill of material data for the execution of a production process … A GDT BillOfMaterialID is a unique identifier for a Bill of Material. A Bill of Material is a group of elements used in engineering and production to define and describe the components that are used to assemble a material. It can group similar components with the same function according to the requirements in engineering and production … modeling tool 340 may be used by a GUI designer or business analyst during the application design phase to create a model representation 502 for a GUI application. It will be understood that modeling environment 516 may include or be compatible with various different modeling tools 340 used to generate model representation 502. This model representation 502 may be a machine-readable representation of an application or a domain specific model. Model representation 502 generally encapsulates various design parameters related to the GUI such as GUI components, dependencies between the GUI components, inputs and outputs, and the like. Put another way, model representation 502 provides a form in which the one or more models can be persisted and transported, and possibly handled by various tools such as code generators, runtime interpreters, analysis and validation tools, merge tools, and the like … The Business Object CustomerQuote 36090 is an offer by a seller to a customer for the delivery of goods or services according to fixed terms. The offer is legally binding for the seller for a specific period of time. A CustomerQuote has a validity period. Within this validity period, the customer can issue a SalesOrder or a ServiceOrder on the basis of the CustomerQuote, at the agreed prices, for the agreed quantities, and at the agreed time … The InhouseRepairTeamIndicator specifies whether something is an in-house repair team for the processing of in-house repair orders”].
The motivation to combine is the same as that used for claim 10.

Response to Arguments
Applicant's arguments, filed 09 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“A user’s experience level with the UI or software being used is not the same as ‘a dynamic array of skill levels of a user across a plurality of technologies, software tools and components related to one or more aspects of an industrial automation project” (Page 7)].

Examiner respectfully disagrees.  Almecija teaches identifying, using an artificial intelligence algorithm, a dynamic array of skill levels of a user across a plurality of technologies, software tools, and components in paragraphs 0041, 0043, 0050, 0072 of Almecija’s disclosure [“User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time … a certain number of options are available, such as beginner, moderate, and advanced. The selection can be made automatically by the user experience determination component 144 … At step 604, user experience system 104 retrieves additional characteristics. These characteristics may be about the technology used in the system … One example user interface would be for medical images to be shown based on CT, PET, MR or other medical imaging exams. The related buttons would be for reviewing related images, adjusting the images, and other analysis options. Another example user interface would be a piece of digital artwork being developed by the user. This can be displayed while the buttons would allow for creation and editing tools. Many types of user interfaces exist across various platforms and technologies. These examples are not meant to be limiting to any certain user interface type”].  One of ordinary skill in the art, namely a software developer, would recognize that the user experience determination component (e.g. AI) can place the user into at least a beginner, moderate or advanced skill level for each specific software application where each software application can be from a different technology (e.g. medical, photo editing) with different software tools (e.g. UI for CT/MRI review, UI for artwork creation) containing different components (e.g. buttons for medical analysis, buttons for editing digital artwork).  While Almecija is not limited to any particular software/interface, it does not specifically disclose the claims intended use of “industrial automation.”  However, secondary reference Chouinard shows the customization of an interface in applicant’s intended use field of “industrial automation.”  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“Almecija does not teach ‘a dynamic array of skill levels’ as recited in claim 1.  Almecija discloses a single experience levels that may be on a sliding scale ranging from beginner to advanced.” (Page 8).].

Examiner respectfully disagrees.  Applicant’s specification refers to, but does not explicitly define “a dynamic array of skill levels.”  Applicant does provide an example in paragraph 0068 of “an expert in drive design may be a novice in the procurement procedures.”  In a similar fashion, Almecija teaches placing each user into an experience level (e.g. beginner, moderate, or advanced) for each specific software application in paragraphs 0043, 0050 of Almecija’s disclosure [“User experience learning component 142 learns and groups individuals across all of the various software applications and over time … there may be a sliding scale where the selection is along a scale from beginner on one end and advanced on another, like a score from 1 to 100 in an example. In alternate embodiments, a certain number of options are available, such as beginner, moderate, and advanced. The selection can be made automatically by the user experience determination component 144”].  One of ordinary skill in the art, namely a software developer, would recognize that the user experience determination component can place the user into at least a beginner, moderate or advanced skill level for each specific software application.  Thus, the combination adequately teaches applicant’s claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174